Taft, C. J.,
concurring. Admittedly, the ordinance here involved provides for exercise of a power of local self-government that does not represent a “police, sanitary or other similar” regulation within the meaning of Section 3 of Article XVIII of the Ohio Constitution, the words in that section of the *38Constitution “as are not in conflict with general laws” do not limit the words therein conferring “authority to exercise all powers of local self-government” (State, ex rel. Canada, v. Phillips, Dir. [1958], 168 Ohio St. 191, 151 N. E. [2d] 722), and a municipality may exercise powers of local self-government pursuant to that section without adopting a charter (Village of Perrysburg v. Ridgway [1923], 108 Ohio St. 245, 140 N. E. 595).
However, as suggested at page 303 in the opinion in State, ex rel. Petit, v. Wagner et al, Civil Service Comm., 170 Ohio St. 297, 164 N. E. (2d) 574, the provisions of Article XVIII of the Ohio Constitution provide against the exercise by a non-charter municipality of such powers of local self-government to the extent that they are inconsistent with state statutes.
Thus, Section 7 of Article XVIII provides for “exercise thereunder,” i. e. under “a charter,” of “all powers of local self-government.” Under what would a municipality exercise such powers if it has no charter? In my opinion, Section 2 gives the answer. That section specifically provides that the General Assembly may enact “general laws * * * for the * * * government” of municipalities. Except for the provisions of Section 7 of Article XVIII, authorizing a charter municipality to exercise its powers of local self-government under a charter, all municipalities would be subject to the limitations necessarily implied from the power of the General Assembly under Section 2 to enact laws for their government.
Thus, as to noncharter municipalities, exercises of powers of self-government pursuant to Section 3 must be consistent with laws enacted for their government pursuant to Section 2.